DETAILED ACTION

Information Disclosure Statement
The references cited within the IDS document submitted on March 8, 2021 have been considered.

Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, line 1: change “form” to - - from - - 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (US 2016/0336412 A1, hereinafter ‘Hung’).
As to claim 9, Hung teaches a device (figure 15) which comprises:
a gate structure disposed on a substrate (110), the gate structure including a gate dielectric layer (121) and a gate electrode layer (123-129); 
a source/drain feature (135) disposed on the substrate and associated with the gate structure; 
a first interlayer dielectric layer (160) disposed on the substrate; 
a first etch stop layer (175) disposed on the first interlayer dielectric layer; and 
a first contact feature (197/199) electrically coupled to the source/drain feature, the first contact feature including: 
a conductive fill material (199) at least partially embedded within the first etch stop layer and extending to within the source/drain feature; and 
a contact liner (197) extending along and interfacing with a sidewall of the conductive fill material, the contact liner extending within the source/drain feature.  

As to claim 10, Hung teaches a dielectric contact liner (190) extending along and interfacing with a sidewall of the contact liner (197), the dielectric contact liner extending within the source/drain feature (135).

As to claim 12, Hung teaches the contact liner (197) extends continuously from a bottom surface of the first etch stop layer (175) to within the source/drain feature (135) such that no portion of the contact liner (197) is embedded within the first etch stop layer (175).  See figure 15.

As to claim 13, Hung teaches a silicide feature (139) embedded within the source/drain feature (135), and 
wherein the contact liner (197) interfaces with the silicide feature.
See also figures 12-13, and paragraph 0042.

As to claim 14, Hung teaches a second etch stop layer (150) that interfaces with the source/drain feature (135) without interfacing with the first contact feature (197/199).  


Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (US 2005/0224986 A1, hereinafter ‘Tseng’).
As to claim 16, Tseng teaches an integrated circuit device (see figure 9) comprising: 
a substrate (2); 
an inter-level dielectric disposed on the substrate (6); 
a first contact (11/12) extending through the inter-level dielectric, wherein the first contact extends above the inter-level dielectric; and 
a second contact (23/24) in physical contact with a top surface of the first contact.

As to claim 17, Tseng teaches the second contact (23/24) is further in physical contact with a side surface of the first contact (11/12).  
As to claim 18, Tseng teaches the second contact (23/24) extends beyond the first contact (11/12) to physically contact the inter-level dielectric (6).


Claims 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US 9,780,025 B2, hereinafter ‘Zheng’).
As to claim 16, Zheng teaches an integrated circuit device (figure 13) comprising: 
a substrate (not shown in drawings; see column 2, lines 5-6); 
an inter-level dielectric (110) disposed on the substrate; 
a first contact (132) extending through the inter-level dielectric (110), wherein the first contact extends above the inter-level dielectric; and 
a second contact (172/160) in physical contact with a top surface of the first contact (132).

As to claim 17, Zheng teaches the second contact (172/160) is further in physical contact with a side surface of the first contact (132).  

As to claim 19, Zheng teaches the first contact includes a liner (120) and a contact fill (132) disposed within the liner, wherein the contact fill extends above a topmost surface of the liner.  See figure 13.
Allowable Subject Matter
Claims 11, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
//
Claims 1-8 are allowable.
The following is an examiner’s statement of reasons for allowability.
The prior art of record does not teach or suggest the disclosed invention regarding a device, particularly characterized by having:
a first contact feature extending through the first interlayer dielectric layer to electrically couple to the source/drain feature, the first contact feature extending to a second height above the substrate, the second height being greater than the first height; 
a dielectric contact liner interfacing with the first contact feature and extending from the source/drain feature to the first height above the substrate; and 
a first etch stop layer interfacing with the first interlayer dielectric layer, the first contact feature and the dielectric contact liner, as recited within claim 1.
Claims 2-8 depend from claim 1.





Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.	

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812